Citation Nr: 1534862	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this appeal in January 2012 and May 2014, and ordered clarification of a VA examiner's opinion.  There has been compliance with these previous remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran's erectile dysfunction did not have onset during active service, was not caused by active service, and was not caused and has not been aggravated by a service-connected condition, to include medications prescribed to treat a service-connected condition.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant, identified, and available evidence has been obtained and associated with the claims file.  VA has provided examinations and obtained adequate medical opinions with respect to the claim on appeal, most recently in July 2014.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that the evidence does not show, nor has the Veteran contended, that erectile dysfunction begin in service or within the first year of separation of service.  Thus, service connection on a direct basis is not warranted.  Instead, the Veteran is seeking service connection for erectile dysfunction due on a secondary basis to include as due to service connected Crohn's disease and a psychiatric disability.  

An October 2006 VA treatment record shows that the Veteran made a new request for medication for erectile dysfunction.  The Veteran was subsequently prescribed Vardenafil to treat his erectile dysfunction.  

A June 2008 VA examination report shows that the Veteran reported that his erectile dysfunction started in 1994.  He reported a decreased inability to penetrate and maintain an erection and ejaculate.  He reported that this occurred every time he tried to have intercourse even with help of medication.  The VA examiner noted that possible causes of sexual dysfunction were medications and psychologic.  The examiner opined that there were multiple causes of impotence including psychogenic and medications but an opinion could not be offered without resorting to mere speculation.  

A February 2011 VA examination report shows that the Veteran's medical records revealed that he was prescribed Citalopram to treat his depression.  After reviewing the rest of the Veteran's claims file as well as the June 2008 VA examination report, the examiner provided an opinion that it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by his service-connected psychiatric disability to include the prescribed medication for treatment.  Also noted was that the Veteran's erectile dysfunction preceded his treatment of selective serotonin reuptake inhibitors (SSRIs) by five months.  The examiner then noted that the Veteran had other risk factors such as age and a testosterone deficiency that could have contributed to erectile dysfunction.  The examiner did note, however, that it was not possible to determine the precise percentage of each risk factor in relation to the Veteran's erectile dysfunction without resorting to mere speculation.  

The examiner also opined that the Veteran's erectile dysfunction was not caused or aggravated by the Veteran's service connected Crohn's disease with ileostomy to include medications taken to treat the disability.  The examiner noted that medications taken to treat the Veteran's Cohn's disease (Remicade/Infliximab) did not cause erectile dysfunction.  Finally, the examiner reported that there was no clinical correlation or nexus between the two conditions.  

A July 2014 supplement opinion provided by the February 2011 VA examiner shows that after a review of the claims file and associated medical records that it was less likely than not that the Veteran's erectile dysfunction was caused or aggravated by the service connected Crohn's disease with ileostomy disability to include prescribed medications.  The examiner's provided rationale was that there was no reliable medical literature that supported causation or aggravation of erectile dysfunction by Crohn's disease and the prescribed medications for Crohn's disease.  

The examiner then noted that the Veteran had many risk factors for erectile dysfunction such as age of onset, hypotesteronemia, depression, and some medications such as SSRIs taken for his psychological condition.  The examiner concluded that the SSRIs were not the cause of the Veteran's erectile dysfunction as the condition manifested in October 2006, six months prior to the Veteran first being prescribed SSRIs in March 2007.  The examiner then noted that it was not possible to determine the precise percentage each risk factor played in the overall condition of the Veteran's erectile dysfunction without resorting to mere speculation.  But by extrapolating risk factors, the examiner concluded that the Veteran's erectile dysfunction was less likely than not caused by, related to, or aggravated by his service connected psychiatric disability to included medications prescribed for the disability.  The examiner also cited to medical literature focusing on age as a major risk factor for erectile dysfunction.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

In this regard, the only medical opinions to address the etiology of the Veteran's erectile dysfunction weigh against the claim.  Significantly, the Board finds that the February 2011 VA examiner who provided the initial opinion and then clarified her opinion in an July 2014 addendum constitutes probative evidence on the medical nexus questions based as it was on a thorough review of the Veteran's claims file with discussion of the Veteran's pertinent medical history and assertions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the July 2014 opinion clarifies the prior February 2011 opinion and the examiner has provided a sufficient basis for her opinion that concluded that the Veteran's service connected Crohn's disease and psychiatric disability did not cause nor aggravate his erectile dysfunction.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for erectile dysfunction on a secondary basis.  

In addition to the above, the Board has also considered the Veteran's and his representative's statements in support of his claim.  However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their statements regarding the claimed disability are insufficient to establish a nexus to the Veteran's service-connected Crohn's disease and psychiatric disability or the medications taken for treatment.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, lay persons are competent to provide nexus opinions, including causation and aggravation opinions where the analysis listed in Jandreau indicates that the subject is one amenable to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Factors to be considered in making these determinations as to the competency of a lay opinion include whether the opinion can be rendered based on observation with the five senses and whether the subject is one of relative simplicity.  See Jandreau, 192 F.3d at 1377, n.4.  Given that there are numerous factors to be considered in determining causation or aggravation of erectile dysfunction and a determination based solely on the five senses is inapplicable under the facts of this case, the Board concludes that lay opinion evidence is not competent evidence as to these questions.  

Accordingly, the preponderance of evidence of record shows that the Veteran's erectile dysfunction has not been caused or aggravated by his service-connected Crohn's disease or psychiatric disability to included medications taken for each of the disabilities, and did not have onset during and was not caused by his active service.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


